DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 of U.S. Patent No. 11120324. Although the claims at issue are not identical, they are not patentably distinct from each other because disclose a folded conductor component.
Claim 1 of the current application is rejected as nonstatutory obviousness type double patenting with claim 2 of the issued patent.
Claim 2 of the current application is rejected as nonstatutory obviousness type double patenting with claim 3 of the issued patent.
Claim 3 of the current application is rejected as nonstatutory obviousness type double patenting with claim 4 of the issued patent.
Claim 4 of the current application is rejected as nonstatutory obviousness type double patenting with claim 5 of the issued patent.
Claim 5 of the current application is rejected as nonstatutory obviousness type double patenting with claim 6 of the issued patent.
Claim 6 of the current application is rejected as nonstatutory obviousness type double patenting with claim 7 of the issued patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gouldson et al (WO8905034).
Re 1 Gouldson discloses a device forming a radio-frequency identification (RFID) tag (Fig 1) comprising: a planar conductor component (13, 10); and an RFID chip (16) secured to the conductor component (Fig 1a); and wherein the planar conductor component is folded in a cross-web direction to form an RFID tag (pg 3 ln 10-16, pg 4 ln 1-5, pg 5 ln 1-6).
RE 2, wherein the planar conductor component is folded into a concertina fold (Fig 1, pg 7 ln 1-4).
RE 4, wherein the planar conductor component comprises a meandering conductive trace (Fig 1, pg 4 ln 32-36).
RE 5, wherein the meandering conductive trace is formed by at least one of etching, laser cutting, or die cutting (pg 4 ln 32-36).
RE 6, wherein the planar conductor component is comprised of paper or aluminum foil (pg 6 ln 9-17).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks (WO8908973).
RE 1 Brooks discloses a device forming a radio-frequency identification (RFID) tag comprising: a planar conductor component; and an RFID chip secured to the conductor component (pg 12 ln 8-10, pg 15 ln 14-26); and wherein the planar conductor component is folded in a cross-web direction to form an RFID tag (Fig 2-4, 7, pg 10 ln 35- pg 11 ln 8, pg 12 ln 16-26).
RE 2, wherein the planar conductor component is folded into a concertina fold (Fig 7, pg 12 ln 10-20).
RE 3 wherein the folded planar conductor component forms a solenoid coil (pg 12 ln 16-34, pg 14 ln 1-14).
RE 4, wherein the planar conductor component comprises a meandering conductive trace (Fig 2, pg 12 ln 4-7).

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura et al (US 7434739).
RE 1 Matsuura discloses a device (1) forming a radio-frequency identification (RFID) tag comprising: a planar conductor component (2); and an RFID chip (6, col 4 ln 33-35) secured to the conductor component; and wherein the planar conductor component is folded in a cross-web direction to form an RFID tag (Fig. 4, col 4 ln 1-14, col 6 ln 25-36, col 11 ln 26-40).
RE 2, wherein the planar conductor component is folded into a concertina fold (Fig 10-11, col 8 ln 15-27).
RE 3, wherein the folded planar conductor component forms a solenoid coil (Fig 4, col 6 ln 65-col 7 ln 9, col 11 ln 26-30).
RE 4, wherein the planar conductor component comprises a meandering conductive trace (col 4 ln 7-21, col 7 ln 10-28).
RE 5, wherein the meandering conductive trace is formed by at least one of etching, laser cutting, or die cutting (col 4 ln 22-32).
RE 6, wherein the planar (8) conductor component is comprised of paper or aluminum foil (col 4 ln 57- col 5 ln 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2876